Case 1:18-cv-24359-JEM Document 18 Entered on FLSD Docket 11/19/2018 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 1:18-cv-24359-JEM

  SERGIO VEIGA, and other similarly
  situated individuals,

         Plaintiffs,
  v.


  OC   ELECTRICAL   LLC,              ZAIRON
  ROSERO, CARLOS GARCIA,

        Defendants.
  ____________________________________/

                 DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

         Defendants, OC ELECTRICAL LLC, ZAIRON ROSERO, and CARLOS GARCIA, by

  and through undersigned counsel, hereby file their Answer and Affirmative Defenses to

  Plaintiff’s Complaint [DE #1] as follows:

         1.      Admitted that Plaintiff’s Complaint is alleging a cause of action under the FLSA.

         2.      Defendants are without personal knowledge as to the allegation contained in this

  Paragraph concerning Plaintiff’s residence but presume it to be true.

         3.      Admitted.

         4.      Admitted.

         5.      Denied.

         6.      Admitted for venue purposes only. Denied for any other purpose.

                       COUNT I: FEDERAL OVERTIME WAGE VIOLATION

         7.      Denied.

         8.      Admitted.




                                                  1
Case 1:18-cv-24359-JEM Document 18 Entered on FLSD Docket 11/19/2018 Page 2 of 5



          9.     This Paragraph does not contain a factual allegation to which a response is

  necessary. The referenced statute is the best evidence of its content, purpose, and intent.

          10.    Denied as alleged.

          11.    Admitted that the FLSA covered the entity Defendant under the enterprise

  coverage theory during the relevant time period. Denied that Plaintiff was covered under

  individual coverage theory during the relevant time period.

          12.    Admitted.

          13.    Admitted.

          14.    Admitted.

          15.    Denied.

          16.    Denied.

                                    AFFIRMATIVE DEFENSES

                                       First Affirmative Defense

          Plaintiff’s claims are barred to the extent that he did not actually work more than forty

  (40) hours in any workweek.

                                      Second Affirmative Defense

          Plaintiff’s claims are at least partially barred as he is seeking compensation for work he

  did not actually perform.

                                      Third Affirmative Defense

          Plaintiff’s damages, if any, are barred by the provisions of Section 11 of the Portal-to-

  Portal Act, 29 U.S.C. §260, because the acts or omissions complained of were done in good faith

  and with reasonable grounds for believing that the acts or omissions were not in violation of the

  FLSA.



                                                   2
Case 1:18-cv-24359-JEM Document 18 Entered on FLSD Docket 11/19/2018 Page 3 of 5



                                      Fourth Affirmative Defense

          Plaintiff’s claims are barred by the provisions of Section 4 of the Portal-to-Portal Act, 29

  U.S.C. §254, as to all hours during which he engaged in certain activities that were preliminary

  or postliminary to his principal activities.

                                       Fifth Affirmative Defense

          Plaintiff’s damages are barred or limited by the de minimus doctrine, 29 C.F.R. §785.47.

  See, Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692 (1946); Lewis v. Keiser Sch., Inc.,

  2012 U.S. Dist. LEXIS 147150, 2012 WL 4854724, 6 (S.D. Fla. Oct. 12, 2012).

                                       Sixth Affirmative Defense

          Plaintiff’s claims are barred in whole or in part by exemptions, exclusions, and credits

  provided in Sections 7 and 13 of the Fair Labor Standards Act of 1938, as amended (“FLSA”),

  29 U.S.C. §§207 and 213. Specifically, Plaintiff is an exempt employee under 29 U.S.C §

  213(a)(1) as a salaried employee with a salary over $455 per week with managerial

  responsibilities, including over two or more other employees of the entity Defendant.

                                     Seventh Affirmative Defense

          Assuming, arguendo, that Plaintiff is deemed to be entitled to overtime compensation, he

  would be entitled to only half his regular rate for all hours worked over forty during any

  workweek, because he was paid his regular rate through a salary for all hours worked, including

  any hours worked over forty during any workweek.




                                                   3
Case 1:18-cv-24359-JEM Document 18 Entered on FLSD Docket 11/19/2018 Page 4 of 5



                                    Eighth Affirmative Defense

         To the extent the entity Defendant is found not to be liable, the individual Defendants are

  also not liable for any violations of the FLSA because any claim against them would only be a

  derivative of the claim against the entity Defendant. See, e.g., Casseus v. First Eagle, LLC, 2008

  U.S. Dist. LEXIS 32249 (S.D. Fla. April 16, 2008).

                       RESERVATION OF AFFIRMATIVE DEFENSES

          Defendants reserve the right to allege any further affirmative defenses as discovery

  proceeds.

         WHEREFORE, Defendants, having fully answered the Complaint and having raised legal

  defenses thereto, request judgment in their favor in its entirety and that the Defendants be

  awarded costs, including reasonable attorneys’ fees.

                                          JURY DEMAND

         Defendant hereby requests trial by jury on all issues so triable.

         Dated, this 19th day of November, 2018.
                                                   ADI AMIT, P.A.
                                                   Counsel for Defendants
                                                   101 Centre
                                                   101 NE Third Ave., Suite 300
                                                   Fort Lauderdale, Florida 33301
                                                   Phone: (954) 533-5922
                                                   E-mail:Adi@defenderofbusiness.com

                                                   By: s/Adi Amit
                                                      Adi Amit, Esquire
                                                      Florida Bar No. 35257




                                                   4
Case 1:18-cv-24359-JEM Document 18 Entered on FLSD Docket 11/19/2018 Page 5 of 5



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 19, 2018, I electronically filed the foregoing
  document with the clerk of the court using CM/ECF. I also certify that the foregoing document
  is being served this day to all persons on the attached Service List in the manner specified, either
  via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive electronically
  Notices of Electronic Filing.

                                                       /s/ Adi Amit
                                                       Adi Amit

                                           SERVICE LIST

                            Sergio Veiga et al v. OC Electrical LLC, et al
                                    Case No. 1:18-cv-24359-JEM

  J.H. Zidell, Esq.                                            Adi Amit, Esquire
  J.H. ZIDELL, P.A.                                            ADI AMIT, P.A.
  300 71st Street,                                             101 Centre
  Suite 605                                                    101 NE Third Avenue
  Miami Beach, Florida 33141                                   Suite 300
  zabogado@aol.com                                             Ft. Lauderdale, Florida 33301
  Counsel for Plaintiff                                        adi@lubellrosen.com
                                                               Counsel for Defendants




                                                   5
